UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Growth Fund of America® Investment portfolio November 30, 2010 unaudited Common stocks — 93.16% Shares Value INFORMATION TECHNOLOGY — 21.70% Google Inc., Class A1 $ Oracle Corp. Microsoft Corp. Apple Inc.1 Corning Inc.2 EMC Corp.1 QUALCOMM Inc. Intel Corp. Cisco Systems, Inc.1 Texas Instruments Inc. International Business Machines Corp. Yahoo! Inc.1 First Solar, Inc.1,2 Visa Inc., Class A Linear Technology Corp.2 Samsung Electronics Co. Ltd. eBay Inc.1 Automatic Data Processing, Inc. Accenture PLC, Class A Altera Corp. Intuit Inc.1 KLA-Tencor Corp.2 Xilinx, Inc.2 Juniper Networks, Inc.1 Flextronics International Ltd.1,2 MediaTek Inc. Avago Technologies Ltd.1 Akamai Technologies, Inc.1 Tyco Electronics Ltd. FLIR Systems, Inc.1 Canon, Inc. Analog Devices, Inc. Fidelity National Information Services, Inc. Nokia Corp. (ADR) Nokia Corp. SAP AG Quanta Computer Inc. ASML Holding NV (New York registered) ASML Holding NV Maxim Integrated Products, Inc. AOL Inc.1 National Instruments Corp. Hewlett-Packard Co. Rohm Co., Ltd. Redecard SA, ordinary nominative Lender Processing Services, Inc. Comverse Technology, Inc.1 Paychex, Inc. Advanced Micro Devices, Inc.1 Monster Worldwide, Inc.1 Applied Materials, Inc. AVEVA Group PLC Western Union Co. ProAct Holdings, LLC1,3,4 — CONSUMER DISCRETIONARY — 13.96% Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Amazon.com, Inc.1 DIRECTV, Class A1 Home Depot, Inc. Time Warner Inc. McDonald’s Corp. News Corp., Class A NIKE, Inc., Class B Johnson Controls, Inc. Time Warner Cable Inc. Las Vegas Sands Corp.1 Target Corp. YUM! Brands, Inc. Carnival Corp., units Lowe’s Companies, Inc. Walt Disney Co. Nikon Corp. Best Buy Co., Inc. CarMax, Inc.1 Kohl’s Corp.1 Sands China Ltd.1 Marriott International, Inc., Class A Naspers Ltd., Class N Staples, Inc. Starbucks Corp. Daimler AG1 Wynn Resorts, Ltd. Darden Restaurants, Inc. Shaw Communications Inc., Class B, nonvoting AutoNation, Inc.1 Li & Fung Ltd. Chipotle Mexican Grill, Inc.1 DreamWorks Animation SKG, Inc., Class A1 Harley-Davidson, Inc. Toyota Motor Corp. Harman International Industries, Inc.1 Strayer Education, Inc. D.R. Horton, Inc. FINANCIALS — 10.98% JPMorgan Chase & Co. Wells Fargo & Co. Citigroup Inc.1 Industrial and Commercial Bank of China Ltd., Class H Goldman Sachs Group, Inc. Bank of America Corp. Banco Bradesco SA, preferred nominative (ADR) Bank of New York Mellon Corp. Agricultural Bank of China, Class H1 Northern Trust Corp. AIA Group Ltd.1 Berkshire Hathaway Inc., Class A1 Housing Development Finance Corp. Ltd. State Street Corp. PNC Financial Services Group, Inc. Aon Corp. Moody’s Corp. Itaú Unibanco Holding SA, preferred nominative (ADR) ACE Ltd. Marsh & McLennan Companies, Inc. Bank of Nova Scotia Discover Financial Services HDFC Bank Ltd. Morgan Stanley CapitaMalls Asia Ltd. Fifth Third Bancorp Toronto-Dominion Bank New York Community Bancorp, Inc. Credit Suisse Group AG Onex Corp. American Express Co. Franklin Resources, Inc. Jefferies Group, Inc. AMP Ltd. Banco Santander, SA UBS AG1 People’s United Financial, Inc. Zions Bancorporation BOK Financial Corp. City National Corp. First Horizon National Corp.1 Willis Group Holdings PLC Genworth Financial, Inc., Class A1 Weyerhaeuser Co. Washington Mutual, Inc.1 ENERGY — 10.15% Schlumberger Ltd. Suncor Energy Inc. (CAD denominated) Suncor Energy Inc. Apache Corp. EOG Resources, Inc. Occidental Petroleum Corp. Baker Hughes Inc. Noble Energy, Inc. Devon Energy Corp. FMC Technologies, Inc.1,2 Canadian Natural Resources, Ltd. CONSOL Energy Inc. Tenaris SA (ADR) Nexen Inc. Denbury Resources Inc.1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Cimarex Energy Co. Pioneer Natural Resources Co. BG Group PLC Murphy Oil Corp. Pacific Rubiales Energy Corp.1 Transocean Ltd.1 Chevron Corp. Range Resources Corp. ConocoPhillips Concho Resources Inc.1,4,5 Newfield Exploration Co.1 Peabody Energy Corp. Imperial Oil Ltd. Cameco Corp. Diamond Offshore Drilling, Inc. Petrohawk Energy Corp.1 Core Laboratories NV Marathon Oil Corp. OAO Gazprom (ADR) HEALTH CARE— 10.12% Merck & Co., Inc. Gilead Sciences, Inc.1 Teva Pharmaceutical Industries Ltd. (ADR) Stryker Corp. St. Jude Medical, Inc.1,2 UnitedHealth Group Inc. Allergan, Inc. Biogen Idec Inc.1 Medtronic, Inc. Amgen Inc.1 Novartis AG Novartis AG (ADR) Eli Lilly and Co. Medco Health Solutions, Inc.1 Intuitive Surgical, Inc.1 Edwards Lifesciences Corp.1,2 Bristol-Myers Squibb Co. Vertex Pharmaceuticals Inc.1,2 Roche Holding AG Aetna Inc. Novo Nordisk A/S, Class B Baxter International Inc. Johnson & Johnson Boston Scientific Corp.1 Life Technologies Corp.1 Hospira, Inc.1 ResMed Inc.1 McKesson Corp. Abbott Laboratories Thermo Fisher Scientific Inc.1 Covance Inc.1 Hologic, Inc.1 Zimmer Holdings, Inc.1 Thoratec Corp.1 Illumina, Inc.1 Fresenius SE1 56 INDUSTRIALS — 7.03% Union Pacific Corp. CSX Corp. General Dynamics Corp. Boeing Co. United Technologies Corp. Caterpillar Inc. Norfolk Southern Corp. United Parcel Service, Inc., Class B Southwest Airlines Co. Lockheed Martin Corp. Precision Castparts Corp. Stericycle, Inc.1 United Continental Holdings, Inc.1 Delta Air Lines, Inc.1 3M Co. General Electric Co. Roper Industries, Inc. KBR, Inc. Tyco International Ltd. Joy Global Inc. AMR Corp.1,2 SGS SA Northrop Grumman Corp. Iron Mountain Inc. Robert Half International Inc. MATERIALS — 6.30% Syngenta AG2 Barrick Gold Corp. Praxair, Inc. Newmont Mining Corp. Freeport-McMoRan Copper & Gold Inc. CRH PLC2 Rio Tinto PLC Sigma-Aldrich Corp.2 Dow Chemical Co. Cliffs Natural Resources Inc. ArcelorMittal United States Steel Corp. Celanese Corp., Series A Nucor Corp. Xstrata PLC BHP Billiton PLC Alcoa Inc. Air Products and Chemicals, Inc. Monsanto Co. Vulcan Materials Co. Potash Corp. of Saskatchewan Inc. Kuraray Co., Ltd. AK Steel Holding Corp. Akzo Nobel NV Ecolab Inc. CONSUMER STAPLES — 6.02% Philip Morris International Inc. Costco Wholesale Corp. CVS/Caremark Corp. PepsiCo, Inc. Coca-Cola Co. Avon Products, Inc. Wilmar International Ltd. Colgate-Palmolive Co. Altria Group, Inc. Estée Lauder Companies Inc., Class A Diageo PLC Kerry Group PLC, Class A2 Molson Coors Brewing Co., Class B Procter & Gamble Co. British American Tobacco PLC Sysco Corp. L’Oréal SA Whole Foods Market, Inc.1 General Mills, Inc. Shoppers Drug Mart Corp. Anheuser-Busch InBev NV Lorillard, Inc. TELECOMMUNICATION SERVICES — 1.58% América Móvil, SAB de CV, Series L (ADR) SOFTBANK CORP. American Tower Corp., Class A1 Qwest Communications International Inc. Vodafone Group PLC China Telecom Corp. Ltd., Class H Telephone and Data Systems, Inc., special common shares Sprint Nextel Corp., Series 11 Telefónica, SA CenturyLink, Inc. Broadview Networks Holdings, Inc., Class A1,3,4 — UTILITIES — 0.46% Edison International Allegheny Energy, Inc. NRG Energy, Inc.1 Exelon Corp. RRI Energy, Inc.1 MISCELLANEOUS — 4.86% Other common stocks in initial period of acquisition Total common stocks (cost: $119,914,819,000) Preferred stocks — 0.00% Shares TELECOMMUNICATION SERVICES — 0.00% Broadview Networks Holdings, Inc., Series B1,3,4 49 Total preferred stocks (cost: $21,000,000) 49 Rights & warrants — 0.01% FINANCIALS — 0.00% Washington Mutual, Inc., warrants, expire 20131,4 — MISCELLANEOUS — 0.01% Other rights & warrants in initial period of acquisition Total rights & warrants (cost: $10,949,000) Shares or Convertible securities — 0.05% principal amount FINANCIALS — 0.03% SLM Corp., Series C, 7.25% convertible preferred 2010 CONSUMER DISCRETIONARY — 0.01% Johnson Controls, Inc. 11.50% convertible preferred 2012, units4 INDUSTRIALS — 0.01% AMR Corp. 6.25% convertible notes 20142 $ Total convertible securities (cost: $46,190,000) Principal amount Bonds & notes — 0.06% ) CONSUMER DISCRETIONARY — 0.03% General Motors Corp. 7.20% 20116 $ General Motors Corp. 8.25% 20236 General Motors Corp. 8.375% 20336 MGM Resorts International 13.00% 2013 TELECOMMUNICATION SERVICES — 0.02% LightSquared, Term Loan B, 12.00% 20147,8,9 BONDS & NOTES OF U.S. GOVERNMENT AGENCIES — 0.01% Federal Home Loan Bank 0.28% 201110 Total bonds & notes (cost: $104,335,000) Short-term securities — 6.36% Freddie Mac 0.15%–0.40% due 12/7/2010–9/7/2011 Fannie Mae 0.09%–0.51% due 12/1/2010–9/26/2011 U.S. Treasury Bills 0.126%–0.257% due 12/2/2010–11/17/2011 Federal Home Loan Bank 0.165%–0.41% due 12/17/2010–11/28/2011 Federal Farm Credit Banks 0.19%–0.50% due 12/17/2010–11/8/2011 Straight-A Funding LLC 0.25%–0.26% due 1/6–2/16/20115 Bank of America Corp. 0.22%–0.27% due 12/1/2010–1/3/2011 General Electric Capital Services, Inc. 0.21%–0.25% due 12/20/2010–1/19/2011 General Electric Co. 0.22% due 12/1/2010 Johnson & Johnson 0.15%–0.25% due 1/3–5/3/20115 Procter & Gamble Co. 0.22%–0.23% due 2/8–3/3/20115 Procter & Gamble International Funding S.C.A. 0.19% due 12/3/20105 Abbott Laboratories 0.20% due 1/18/20115 IBM Corp. 0.18% due 12/3-12/9/20105 Private Export Funding Corp. 0.27% due 1/20/20115 Wal-Mart Stores, Inc. 0.18% due 12/13/20105 NetJets Inc. 0.20% due 1/3/20115 Variable Funding Capital Company LLC 0.26% due 1/18/20115 Total short-term securities (cost: $9,794,150,000) Total investment securities (cost: $129,891,443,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Acquisition Cost Value Percent of date(s) ) ) net assets Broadview Networks Holdings, Inc., Series B 7/7/2000–3/6/2002 $ $
